DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Reasons for Allowance
Claims 1-10 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A switch-mode power supply waste heat recovery and utilization system, comprising a switch-mode power supply unit, an air conditioner and a water storage tank, the switch-mode power supply unit, the air conditioner and the water storage tank being connected with pipes, the switch-mode power supply unit, the air conditioner and the water storage tank being in communication with each other through the pipes; 
the switch-mode power supply unit including a cabinet, fixed plates being fixedly connected to an inner side wall of the cabinet and being arranged at equal intervals, a top and a bottom of the cabinet and respective interiors of the fixed plates being formed with cavities, the pipes being in communication with the cavities; 
a fan being fixedly connected to a side wall of the water storage tank, the fan being matched with the water storage tank, a filter screen being insertedly connected to an inner side wall of the water storage tank, a filter cotton being horizontally provided under the filter screen, a lower surface of the filter cotton being in contact with a load plate, the load plate being connected to the filter screen through connecting rods.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the switch mode power supply waste heat recovery and utilization system comprising a switch mode power supply unit, an air conditioner, and a water storage tank, such that all three of the structures are being connected and communicated with pipes; furthermore the details of the switch mode power supply unit and the arrangement of the fans specifically the power supply unit includes a cabinet, fixed plates being fixedly connected to an inner side wall of the cabinet and being arranged at equal intervals; and the fan being fixedly connected to side wall of the water storage tank, the fan being matched with the water storage tank, a filter screen being insertedly connected to an inner side wall of the water storage tank, a filter cotton being horizontally provide under the filter screen and a lower surface of the filter cotton being in contact with a load plate, the load plate being connected to the filter screen through connecting rods, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
One of the closest prior art of record is Kaneko et al. JP 2019195042 (provided by the office). 
Kaneko teaches a cooling system capable of suppressing energy loss such that electronic device includes a tank and pipes connected. 
Kaneko does not provide the details of the switch mode power supply unit and the water storage tank as described by the applicant, specifically the details of the switch mode power supply unit and the arrangement of the fans specifically the power supply unit includes a cabinet, fixed plates being fixedly connected to an inner side wall of the cabinet and being arranged at equal intervals; and the fan being fixedly connected to side wall of the water storage tank, the fan being matched with the water storage tank, a filter screen being insertedly connected to an inner side wall of the water storage tank, a filter cotton being horizontally provide under the filter screen and a lower surface of the filter cotton being in contact with a load plate, the load plate being connected to the filter screen through connecting rods. Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Another close prior art of record is Campbell et al. US Pub 2009/0126910. 
Campbell teaches a power supply unit (server with supply unit) which is connected to cooling unit and that is connected to a reservoir. 
However, Campbell does not go into the details as claimed by the applicant. Specifically, Campbell does not teach or provides the teaching/suggestion of the following limitation the switch mode power supply unit and the arrangement of the fans specifically the power supply unit includes a cabinet, fixed plates being fixedly connected to an inner side wall of the cabinet and being arranged at equal intervals; and the fan being fixedly connected to side wall of the water storage tank, the fan being matched with the water storage tank, a filter screen being insertedly connected to an inner side wall of the water storage tank, a filter cotton being horizontally provide under the filter screen and a lower surface of the filter cotton being in contact with a load plate, the load plate being connected to the filter screen through connecting rods. Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841